Case 1:20-cv-03747-NRN Document 156 Filed 09/18/21 USDC Colorado Page 1 of 3




                          UNITED STATES COURT OF APPEALS
                              FOR THE TENTH CIRCUIT


KEVIN O’ROURKE, et al.,                       )
                                              )
Plaintiffs/Appellants,                        )
                                              )
v.                                            )
                                              )              Case No. 21-1161
DOMINION VOTING SYSTEMS INC.,                 )
FACEBOOK, INC., CENTER FOR                    )
TECHNOLOGY AND CIVIC LIFE,                    )
                                              )
Defendants/Appellees.                         )


              MOTION TO FILE OPENIG BRIEF ONE DAY OUT OF TIME



        COMES NOW the Plaintiffs/Appellants, by and through counsel, Gary D. Fielder,

hereby moves this Honorable Court for an order accepting the Appellants Opening Brief one day

out of time, and thereby allow the Appellants to file their brief on September 18, 2021.

        As grounds therefore, Plaintiffs/Appellants state as follows:

        1.      The Opening Brief in this matter was due on September 17, 2021.

        2.      Unfortunately, undersigned counsel was unable to complete the brief due to

unforeseen problems after the creation of the appendix and the brief’s table of contents.

Formatting errors delayed the competition of the finished brief, and it took every second of the

time between when it was overdue and when it was filed to remedy the myriad of technical

issues that arose.

        3.      Nonetheless, undersigned counsel filed the Opening Brief with the Appendix at

approximately 8:30 a.m. on this morning of September 18, 2021.




                                                  1
Case 1:20-cv-03747-NRN Document 156 Filed 09/18/21 USDC Colorado Page 2 of 3




       4.      Accordingly, on behalf of the Appellants, undersigned counsel respectfully

request that the Court accept the Opening Brief one day out of time.

       5.      Unsigned counsel has not conferred with counsel for the Appellees, and

apologizes for that. In light of the nature of the request, undersigned counsel does not believe

that it is necessary to attempt to reach out to opposing counsel on a Saturday.

       6.      The ends of justice are meet by accepting the Opening Brief one day out of time.

Certainly, no prejudice will result to the Appellees, or any other party, and undersigned counsel

apologizes to the Court for any inconvenience that this has caused.

       WHEREFORE, the Plaintiffs/Appellants, by and through counsel, Gary D. Fielder,

hereby moves this Honorable Court for an order accepting the Appellants Opening Brief one day

out of time, and thereby allow the Appellants to file their Opening Brief on September 18, 2021.

       Respectfully submitted, this 18th day of September 2021.


       By:     s/ Gary D. Fielder
               Gary D. Fielder (CO 19757)
               LAW OFFICE OF GARY FIELDER
               1444 Stuart St.
               Denver, CO 80204
               (720) 650-1505
               gary@fielderlaw.net




                                                 2
Case 1:20-cv-03747-NRN Document 156 Filed 09/18/21 USDC Colorado Page 3 of 3




                               CERTIFICATE OF SERVICE
       The undersigned hereby certifies that on September 18, 2021, a copy of the foregoing
MOTION TO FILE OPENIG BRIEF ONE DAY OUT OF TIME was electronically filed
with the Clerk via the court’s Electronic Case Filing System (ECF), and emailed to the following
counsel of record for the defendants:

       Counsel for Dominion Voting Systems:

       Stanley L. Garnett: sgarnett@bhfs.com, colguin@bhfs.com
       Bridget DuPey: bdupey@bhfs.com, pchesson@bhfs.com
       Amanda Kristine Houseal: ahouseal@bhfs.com
       David Brandon Meschke: dmeschke@bhfs.com, pchesson@bhfs.com



       Counsel for Facebook, Inc:

       Craig Brian Streit: cstreit@gibsondunn.com
       Joshua S. Lipshutz: JLipshutz@gibsondunn.com, smaruschak@gibsondunn.com
       Ryan Thomas Bergsieker: rbergsieker@gibsondunn.com, lhoward@gibsondunn.com

       Counsel for Center for Technology and Civic Life:

       Marcella Coburn: mcoburn@kaplanhecker.com
       Joshua Adam Matz: jmatz@kaplanhecker.com, docketing@kaplanhecker.com


                                                           s/ Gary D. Fielder




                                               3
